Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 1 of 21




                   Exhibit A
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 2 of 21

                 2020-23148 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 3 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 4 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 5 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 6 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 7 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 8 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 9 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 10 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 11 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 12 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 13 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 14 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 15 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 16 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 17 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 18 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 19 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 20 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01658 Document 1-3 Filed on 05/12/20 in TXSD Page 21 of 21




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
